Citation Nr: 0021101
Decision Date: 08/10/00	Archive Date: 11/03/00

DOCKET NO. 96-11 620               DATE AUG 10, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Hartford, Connecticut

THE ISSUE

Entitlement to service connection for a cardiac condition, claimed
as secondary to the service-connected asbestosis.

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

Julie L. Salas, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal of a February 1998 rating decision of the RO.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been received.

2. The veteran currently is not shown to be suffering from a
cardiac condition which was caused or aggravated by his service-
connected asbestosis.

CONCLUSION OF LAW

The veteran is not suffering from a cardiac condition which is
proximately due to or the result of his service-connected
asbestosis. 38 U.S.C.A. 1110, 1131, 5107, 7104 (West 1991 & Supp.
2000); 38 C.F.R. 3.303, 3.310 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim
is plausible and capable of substantiation, and thus well grounded
within the meaning of

2 - 

38 U.S.C.A. 5107(a). When a veteran submits a well-grounded claim,
VA must assist him in developing facts pertinent to the claim. 38
U.S.C.A. 5107(a). The Board is satisfied that all available
relevant evidence has been obtained regarding the veteran's claim,
and that no further assistance to the veteran is required to comply
with 38 U.S.C.A. 5107(a).

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty, or
for aggravation of a pre-existing injury suffered or disease
contracted in line of duty. 38 U.S.C.A. 1110, 1131; 38 C.F.R.
3.303. Regulations also provide that service connection may be
granted for any disease diagnosed after discharge when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d).

Service connection may be granted for disability which is
proximately due to or the result of a service-connected disease or
injury. 38 C.F.R. 3.3 10(a). When aggravation of a veteran's
nonservice-connected condition is proximately due to or the result
of a service-connected condition, such veteran shall be compensated
for the degree of disability over and above the degree of
disability existing prior to aggravation. Allen v. Brown, 7 Vet.
App. 439 (1995).

The veteran's service medical records are entirely negative for any
evidence of a cardiac condition. Indeed, the veteran's only
contention in this regard is that he suffers from a heart condition
which is due to or aggravated by his service- connected asbestosis.

The veteran was afforded a VA examination for non-tuberculosis
diseases and injuries in July 1997. At that time, the veteran
claimed that he had developed dyspnea on exertion over the previous
few years. It was noted that an exercise tolerance test conducted
in April 1997 registered positive for ischemia; however, perfusion
scan test showed no definite evidence of such condition. The
examining physician concluded that the veteran's dyspnea on
exertion probably had cardiac origins and no relationship with his
pulmonary condition.

3 - 

The veteran was subsequently afforded a VA examination for diseases
of the heart in August 1997. At that time, he was diagnosed as
having angina pectoris. The examining physician further explained
that it was difficult to determine whether the veteran's asbestos
disease was contributing to his cardiac disease. He went on to
state that any "affect that the pulmonary disease had on his
oxygenation [would] affect the oxygenation of his heart, as well."
Further, he noted that, with any fibrosis of the lungs, the results
from the asbestos disease could also present an obstruction to the
blood flow coming from his heart and result in strain on the right
side of his heart. As yet, he stated, this had not resulted in any
symptoms of right or left heart failure. It was further noted that
subsequent follow-up by the Pulmonary and Cardiac clinics would
further elucidate this relationship.

VA outpatient treatment report dated in October 1997 included a
diagnosis of dyspnea on exertion, with no signs of ischemia.
Echocardiogram was noted to be within normal limits.

As noted hereinabove, the Board remanded this matter for additional
development of the record in December 1999, to include a VA
examination in order to determine the current nature and likely
etiology of his claimed cardiac condition. This examination was
performed in April 2000. At that time, the veteran was noted to
have a history of longstanding hypertension initially diagnosed in
the late 1970s. and well controlled with medication. It was noted
that he had no sequelae of hypertension in terms of end-stage
disease and organ disease at the time of the examination.

Additional history included reports of chest pain in the past with
most recent stress test performed in August 1999. Findings included
no electrocardiographic evidence of exercise-induced ischemia. A
myocardial perfusion study with Thallium also showed normal
perfusion, as well as normal gated ventricular function.

His current complaints included chest discomfort symptoms typically
manifested by pressure in the central portion of the chest. It was
further noted, however, that most

4 - 

of his symptoms occurred in a setting of stress, especially work-
related stress. Otherwise, his primary limitation to physical
activity was his exertional dyspnea.

Physical examination of the heart revealed a regular heart rhythm
with no gallop or murmur. Electrocardiogram also showed normal
sinus rhythm and an incomplete right bundle branch block with a QRS
ratio of 16 milliseconds. The final diagnoses included long-
standing hypertension, well controlled with antihypertensives, and
intermittent chest discomfort. The examining physician explained
that the chest discomfort appeared to be primarily related to
stress and emphasized that recent exercise testing had been
negative at a good workload. In addition, at present, he found no
evidence of significant epicardial coronary disease.

Based on a review of the evidence as a whole, the Board finds that
the preponderance of the evidence is against the veteran's claim of
service connection for a cardiac condition caused or aggravated by
his service-connected asbestosis. In doing so, the Board finds
persuasive the findings on most recent VA examination of no
evidence of significant epicardial coronary disease and the
association of the veteran's intermittent chest discomfort with
stress. The Board recognizes that on VA examination in August 1997,
the examining physician conjectured that there may be a
relationship between the veteran's asbestosis and his chest pain;
however, this opinion was qualified by a statement to the effect
that further pulmonary and cardiac evaluation was necessary to
clarify this relationship. It is significant to note that
subsequent evaluations have been negative for signs of ischemia.

In light of the evidentiary record now before the Board, the Board
finds that the preponderance of the evidence is against the claim
of service connection for a cardiac condition.

5 - 

ORDER 

Service connection for a cardiac condition is denied.

JAMES L. MARCH
Acting Member, Board of Veterans' Appeals

- 6 - 



